Citation Nr: 0117077	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  98-07 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for low back pain 
secondary to the right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 9, 1990 to 
November 1, 1990.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, that denied entitlement to service 
connection for residuals of a right knee injury and 
determined that a claim of entitlement to service connection 
for a back condition secondary to the right knee disability 
was not well grounded.  The veteran has appealed to the Board 
of Veterans' Appeals (Board).

The veteran testified before an RO hearing officer in June 
1998.

Entitlement to service connection for low back pain secondary 
to the right knee disability will be addressed in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for disposition of the knee claim 
has been obtained.

2.  There is no clear and unmistakable evidence that the 
veteran's right knee disability preexisted service.

3.  Current residuals of a right knee injury cannot be 
disassociated from the veteran's active service.





CONCLUSION OF LAW

A right knee disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 1991); Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The record indicates that the veteran had injured the right 
knee at age 15.  He reported this at the time of his 
enlistment examination and medical records of the earlier 
knee injury were obtained by the service medical examiner.  
These pre-service medical reports will be summarized.

A September 1987 treatment report from Orthopedic Associates 
that reflects that the veteran suffered a right knee injury 
playing high school football the day before.  It was felt 
that his right patella had dislocated.  X-rays were normal.  
The impression was subluxation, right patella.  The report 
notes that the veteran was to wear a knee immobilizer and was 
not to be in gym except for exercising and that he would be 
seen again in one week.  

A report dated a week later notes no real problems since last 
visit; however, it notes that only one day earlier the knee 
was so sore that the veteran did not go to school.  The knee 
looked benign, however, and there was much less tenderness 
over the medial retinaculum, which was the only place that 
the knee was tender.  There was no current effusion.  The 
veteran was to be seen again two weeks later.  

A report dated two weeks later reflects that the knee was 
quite stable and there was no effusion.  The examiner noted 
tremendous atrophy and noted that the veteran would receive a 
brace that allowed 30 degrees of motion and that he was to 
return in one month.  

A report dated a month later (November 1987) notes 
significant atrophy of the right thigh.  There was trace 
effusion but full range of motion.  A barely significant 
anterior drawer sign was elicited but dismissed as 
insignificant because the opposite knee showed the same.  He 
was restricted from aggressive athletic activity and 
scheduled to return in one month.

A December 1987 report notes no real problems since last 
visit.  Range of motion was excellent but there was a 10 to 
12 percent decrease in right leg strength.  Lachman's was 
negative, as were pivot shift, McMurray's, joint line 
tenderness, and effusion.  He was to return in 4 months or if 
he had a further problem.  There is no indication that the 
veteran sought further treatment for the knee.  

According to the veteran's service medical records (SMRs), in 
December 1989, he completed a report of medical history, 
reporting a right knee ligament tear at age 16. According to 
a December 1989 enlistment examination report, the examiner 
noted a history of a right knee ligament tear, NCD (not 
considered disqualifying) and reported that veteran's lower 
extremities were normal.  On the report of medical history, 
the examiner noted "ligament injury in right knee 
resolved."  

The veteran's service medical records reflect that he twisted 
the left ankle on September 6, 1990, while marching during 
his fourth week of basic training.  He was followed for left 
ankle symptoms thereafter but on October 2, 1990, he also 
mentioned 7 weeks of right knee pain.  The examiner noted 
that there had been a pre-service right knee injury.  Indocin 
was prescribed.  An orthopedic consult was requested for 
chondromalacia patella.

According to an October 1990 orthopedic consultation report, 
active range of motion of the right knee was from zero to 110 
degrees.  There was 2+ laxity of the MCL (medial cruciate 
ligament) and ACL (anterior cruciate ligament) to valgus and 
Lachman's.  There was patellar grind with positive 
apprehension test.  On palpation, 2+ effusion and tenderness 
of the medial patella was elicited.  The assessment was EPTS 
(existed prior to service) right knee pain.  A two-week 
physical profile was recommended.  No further clinical 
report, medical evaluation board or separation examination 
report are of record.  As noted in the introduction, the 
veteran was discharged from active service on November 1, 
1990.

Binghamton General Hospital reports reflect that the 
veteran's right knee was evaluated on December 3, 1990, at 
which time the veteran reported he had had a patellar 
subluxation in 1987, and had done well until it happened 
again in basic training in September 1990, and from that 
point he had experienced "marked aggravation."  The 
examiner noted ligamentous laxity suggesting a chronic tear 
of the medial meniscus and ordered a magnetic resonance 
imaging (MRI).  

A report dated December 18, 1990 reflects that the veteran 
re-injured the knee at work 6 days earlier, that he felt the 
patella pop at that time, and that he had to relocate it 
himself.  The examiner recommended surgical repair and also 
noted that MRI showed degenerative changes of the menisci.  

The veteran underwent arthroscopy of the right knee with 
open, proximal realignment of the patella on January 3, 1991.  
The report notes a history of recurrent patella dislocation 
and MRI findings of degenerative changes of the medial and 
lateral menisci.  Arthroscopy revealed generally smooth 
surfaces of the menisci and severe chondral injury (chondral 
fracture) of the patellar surface.  The discharge diagnoses 
relative to the right knee were recurrent subluxation 
dislocation of the right patella with chondral fracture of 
the patella secondary to above; and, beginning degenerative 
changes of the menisci, lateral greater than medial.  

The veteran submitted a claim for VA benefits in December 
1996 and reported a torn right patella during active service.  
He reported that he underwent right knee surgery in 1991 at 
Binghamton General Hospital and that he had received 
treatment from Dr. Michael Wasko.

In January 1997, Dr. Wasko reported that no record of the 
veteran was found.  

The veteran underwent VA examinations in June 1997.  A 
general medical examination report reflects complaint of 
right leg and right shoulder pain.  The relevant assessment 
was internal derangement of the right knee.  A right knee X-
ray showed mild patellofemoral joint spurring.  A lumbosacral 
spine X-ray noted complaint of low back pain and showed very 
mild facet sclerosis at L5-S1.  A VA joints examination 
report notes that after surgery in 1991, the veteran wore a 
range of motion brace on the right knee for about a year.  He 
reported chronic right knee pain since the injury and 
additional pain with ambulation and stair climbing.  The 
examiner noted a slightly antalgic gait and relatively little 
knee flexion.  Right quadriceps circumference was 1 cm 
smaller.  There was a well-healed surgical scar on the 
anterior femur.  There was a small area of anesthesia just 
inferior to the scar but otherwise, sensation was intact.  
There was 130 degrees of right knee flexion as compared to 
140 degrees on the left.  Quadriceps strength was 4/5 that of 
the left and the veteran reported significant pain during 
strength testing.  Right hamstring was also weakened due to 
pain.  Squatting beyond 100 degrees was difficult.  Deep 
tendon reflexes were normal and equal.  There was no palpable 
effusion but there was significant tenderness at the patella.  
Direct patella pressure produced no pain.  The knee was 
stable.  The impression was chronic right knee pain, status 
post probable partial patella tendon tear and status post 
patella realignment surgery.  There was probable mild 
degenerative change within the knee.  After X-rays were seen, 
the final impression was mild patellofemoral joint spurring.  

In July 1997, the veteran reported that a Syracuse VA Medical 
Center doctor felt that he currently had a chronic back 
condition secondary to the right knee.  He requested service 
connection for the back secondary to the right knee.

In September 1997, the National Personnel Records Center 
(NPRC) reported that all available medical records had been 
furnished.  

In a November 1997 rating decision, the RO determined that 
the veteran had suffered no injury during active service that 
permanently aggravated a pre-existing right knee injury.  The 
RO also determined that a claim of secondary service 
connection for the back was not well grounded.  

In June 1998, the veteran testified before an RO hearing 
officer that he injured the right knee during high school, 
received treatment for it, and had no further trouble until 
active duty.  He recalled that during basic training after 
marching several miles he tripped in a hole with the left 
foot causing some minor injury and, at that time, he twisted 
the right knee.  He testified that prior to discharge the 
Army offered to perform knee surgery but he declined.  In 
December 1990, he felt that he suffered a similar injury and 
had to relocate his patella.  He recalled his 1991 surgery 
and said that he has had right knee pain ever since.  He 
treated his knee pain with a brace, ice, elevation, Epsom 
salts, Tylenol, and Advil.  

The veteran also recalled that a VA doctor told him that his 
back pain was probably due to the knee injury.  He testified 
that he also had back spasm.  


II.  Legal Analysis

The RO has met its duty to assist the appellant in the 
development of the claim under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It 
appears that all evidence identified by the appellant 
relative to the claim has been obtained and associated with 
the claims folder.  Service medical records were obtained and 
associated with the claims folder, and NPRC has indicated 
that all available records have been forwarded.  VA 
examinations were conducted, and copies of the reports 
associated with the file.  A hearing transcript has been 
associated with the claims folder.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Service connection is warranted for a 
disability if the evidence supports the claim or is in 
relative equipoise.  If the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  
38 U.S.C.A. §§ 1111, 1137.  The presumption of soundness 
provides that every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  This 
presumption attaches only where there has been as induction 
examination in which the later-complained-of disability was 
not detected.  Where a report of service entrance examination 
is not of record, the Board must accord the veteran the 
presumption of soundness at service entry, absent clear and 
unmistakable evidence to the contrary.  The term "noted" 
denotes only such conditions as are recorded in examination 
reports.  A reported history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disability or disease existed 
prior to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's disability existed prior to service.  In 
determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
considers the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors.  38 U.S.C.A. §§ 1111, 1137; 
Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); 38 C.F.R. 
§ 3.304(b) (2000).  

The veteran's enlistment examination report clearly indicates 
that a previous right knee condition had resolved.  On 
examination, the knee was sound.  The pre-service medical 
reports also suggest that the knee injury had resolved or 
nearly so a year prior.  Although an October 1990 SMR notes 
EPTS right knee pain, this does not amount to clear and 
unmistakable evidence that the current knee injury existed 
before acceptance and enrollment.  The Board notes that a 
"clear and unmistakable evidence" standard is certainly a 
higher standard of proof than an "at least as likely as 
not" standard.  Thus, even if later evidence indicated that 
it is at least as likely as not that the right knee disorder 
pre-existed active service, this does not rise to the 
standard necessary to overcome the presumption of soundness.  
Thus, the enlistment examination report gives rise to the 
presumption that the right knee was physically sound at the 
time of enlistment, even though there had been a prior 
injury.  38 C.F.R. § 3.304(b).  Because the preexistence of a 
chronic right knee disability has not been established, it is 
not necessary to determine whether it was aggravated during 
active service.  It is clear that the knee was disabled at 
the time of discharge, and the December 1990 medical reports 
speak of "marked aggravation" due to the in-service injury.

VA examinations indicate that the current residuals of the 
in-service knee injury include a surgical scar, some 
anesthesia of the skin below the scar, and patellofemoral 
joint spurring.  In the Board's opinion, these residuals 
cannot be disassociated from the symptoms noted during active 
duty.  Accordingly, the Board concludes that service 
connection for residuals of a right knee injury is warranted.


ORDER

Entitlement to service connection for residuals of a right 
knee injury is granted.




REMAND

The veteran and his representative contend that low back 
symptoms are secondary to the right knee disability.  This 
case must be remanded to determine whether there is a current 
low back disorder and, if so, to consider secondary service 
connection under 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. 
App. 439 (1995).

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records of treatment for the back 
that are not associated with the claims 
files.  The Board notes that the veteran 
has reported treatment at Syracuse VA 
Medical Center.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  Following the above development, the 
veteran should be scheduled for an 
appropriate VA examination.  The claims 
file and a copy of this remand must be 
made available to the examiner for 
review.  The examiner should review the 
claims file and note that review in the 
examination report.  The examiner should 
examine the veteran to determine the 
nature and etiology of his low back pain.  
The examiner is asked to determine 
whether it is at least as likely as not 
that any back disorder was caused or 
aggravated by the right knee disorder.  
If the examiner is unable to provide the 
requested information, he or she should 
clearly so state.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed in a legible report.  

3.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  After 
ensuring that all requested development 
has been completed to the extent 
possible, the RO should review the issue 
of service connection for low back pain 
secondary to the right knee.  This review 
should consider all relevant evidence and 
should consider the provisions of 
38 C.F.R. § 3.310 and the holding of 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

